DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant's arguments have been considered but they are not persuasive.  However, Applicant is welcome to contact the Examiner to discuss amendments to distinguish over the prior art of record.

Applicant argues:
In rejecting "determining, based on the querying, that a known value for the at
least one parameter is not defined for the one or more entities in the structured
database", the Office Action cites col. 9, lines 51-54 of Abella. The cited aspects of
Abella state that "[i]n this example [ i.e., ‘Who starred with Burt Lancaster in Atlantic
City?], ambiguity exists because there are two different interpretations for the phrase 'in
Atlantic City'. The sentence may be referring to the location … or … the movie title",

However, in distinction to "querying a structured database" and ''determining,,. that a known value for the at least one parameter is not defined ... in the structured database"' in claim 1. the cited aspects of Abella in fact provide that "Atlantic City'' (the alleged "known value"') is defined in Abella’s "interpretation tree"' (the alleged "structured dalabase"). Having definition(s) in the interpretation tree is in distinction to claim 1 's "determining, .. that a known value for the at least one parameter is not defined ... in the structured database".

In response, the Examiner respectfully submits:

Abella does disclose determining, based on the querying, that a known value for the at least one parameter is not defined for the one or more entities in the structured database (Abella: at least Col. 9 Lines 51-54; “in this example, the ambiguity exists because there are two different interpretations for the phrase "in Atlantic City." The sentence may be referring to the location in which the movie was filmed or it may be referring to the movie title”; note: a known value of “Atlantic” City” being not defined for Movie Title or Location Name).

In the example given, Abella’s database is queried when a user submits a query to Abella’s system: "Who starred with Burt Lancaster in Atlantic City?", for example (Abella: Col. 9 Lines 49-50).

Col. 9 Lines 51-54 of Abella explain an ambiguity exists. Even though “Atlantic City” is a known parameter value, it is not clear if “Atlantic City” should be defined as a “location” or a “movie title”.

Therefore, Applicant’s allegation above appears to incorrection.

Applicant further argues:
In rejecting "in response to determining that the known value for the at least
one parameter is not defined: querying the structured database based on variations of
the at least one parameter and the one or more entities to retrieve, for each of a plurality
of the variations of the parameter: a variation value that is defined in the structured
database ... ", the Office Action cites to col. 9, lines 51-54 of Abella and Col. 13, lines
25-29 of Abella.

Initially, it is noted that, as set forth above, the cited aspects of Abella fail to
anticipate "determining that the known value for the at least one parameter is not
defined:'. For at least this reason the cited aspects of Abella fail to anticipate doing
anything "in response to [ such] determining", much less "querying the structured
database based on variations of the at least one parameter and the one or more entities
to retrieve, for each of a plurality of the variations of the parameter: a variation value
that is defined in the structured database ... "

Further, as set forth above, the Office Action equates "title" and "name" in Abella
with “at least one parameter". However, cited col. 9, lines 51-54 of Abella fail to
disclose any ''variations of "title" and ''name", much less ''querying the structured
database based on variations of" "title" and "name". Also, it is unclear how the
citations to "7:00, 8:00, and 9:00" in Col. 13, lines 25--29 relate to ''title" and "name''
(that the Office Action equates to the "at least one parameter") and/or to the "Atlantic
City" example that is utilized in alleging other features of claim 1 are anticipated.

In response, the Examiner respectfully submits:

Abella actually does disclose “variations of at least one parameter”.  In the situation above where an ambiguity regarding a parameter exists, Abella’s system could not be sure which of the variations of parameter (“Atlantic City” as location or “Atlantic City” as a movie title”).

Applicant also states “it unclear how the citations to "7:00, 8:00, and 9:00" in Col. 13, lines 25--29 relate to ''title" and "name''” in the argument above.

However, the last Office Action clearly states “Col. 13 Lines 25-29 further show an example of variations of departure time being “7:00, 8:00, and 9:00””.  This means departure time of “7:00, 8:00, and 9:00”” are variations of the parameter of departure time.  Departure time variations of “7:00, 8:00, and 9:00” are not related to ''title" and "name''; they are another example of variations of at least one parameter.

Applicant further argues:
In rejecting ''generating training instances that each include: training instance
input that is based on a corresponding one of the plurality of the variations of the at least
one parameter, and training instance output that is based on the retrieved variation
value for the corresponding one of the plurality of the variations of the at least one
parameter'', the Office Action cites to Col 3, lines 14--16; Col. 7, lines 3--6, CoL 7, lines
29-30, and Col. 9, lines 61-62 of Abella.

Initially, it is noted that, as set forth above, the Office Action fails to anticipate
"variations of the at least one parameter" and "variation value[s]". For at least this
reason, the Office Action further fails to anticipate "generating training instances that
each include: training instance input that is based on a corresponding one of the
plurality of the variations of the at least one parameter, and training instance output
that is based on the retrieved variation value for the corresponding one of the plurality
of the variations of the at least one parameter",

Moreover, none of the cited aspects of Abella relate at all to "generating training
instances", much less ones that "each include: training instance input that is based on a
corresponding one of the plurality of the variations of the at least one parameter, and
training instance output that is based on the retrieved variation value for the
corresponding one of the plurality of the variations of the at least one parameter". Put
another vvay, none of ihe cited aspects even contemplate "generating training instances".
much less ones that include "training instance output that is based on the retrieved
variation value". For example, there is no tie-in between the cited aspects and cited Col.
9, lines 51-54 of Abella that are alleged to anticipate "querying the structured database
based on variations of the at least one parameter and the one or more entities to retrieve,
for each of a plurality of the variations of the parameter: a variation value that is defined
in the structured database ... "

In response, the Examiner respectfully submits:

Abella does disclose generating training instances (Abella: at least Col. 3 Lines 14-16; “number of subsequent queries required to resolve an ambiguity”; Col. 7 Lines 3-6 also disclose “Is Amadeus the movie's title?” and “What is Amadeus' occupation ?” as subqueries; Col. 9 Lines 61-62 further disclose “Is Atlantic City the movie's title?””) that each include: training instance input that is based on a corresponding one of the plurality of the variations of the at least one parameter (Abelle: at least Col. 3 Lines 14-16; “subsequent queries required to resolve an ambiguity”; Col. 7 Lines 3-6 also disclose “movie's title” and “occupation” as input; Col. 9 Lines 61-62 further disclose “movie's title” as input; note: the input based on, for example, variation of Title = Atlantic City or Location = Atlantic City), and training instance output that is based on the retrieved variation value for the corresponding one of the plurality of the variations of the at least one parameter (Abelle: at least Col. 7 Lines 3-6 also disclose “composer” for the “what’s Amadeus’ occupation?”; Col. 7 Lines 29-30 further disclose output of “Wolfgang Amadeus Mozart” for “what’s Amadeus’ full name?”).

When Abella’s system present “subsequent queries” to a user and said user makes clear which variations of a parameter should be accepted to Abella’s system, a training instance is formed.  For instance, Col. 7 Lines 3-6 discloses examples of training process and training instances. 

	When Abella’s system uses a subquery of “Is Amadeus the movie's title?” to learn that the variation of Amadeus is not a title, Abella’s can respond better after training.  Likewise, when Abella’s system uses a subquery of “There are several people with the name Amadeus. What is Amadeus' occupation ?” to learn that the variation of Amadeus is a composer, Abella’s can also respond better after training. 
	Col. 6 Lines 9-18 of Abella give another example of training instances.  When Abella’s system uses a subquery of “There are no such flights. However, there are two flights that are not first class. Would you like me to list them?” to learn that the variation of type of seating does not need to be “first class”, Abella’s can respond with results to satisfy a query rather than returning a null set.

Applicant further argues:
In rejecting "training a machine learning model utilizing the generated training
instances", the Office Action cites to Col. 7, lines 1--7 and 22-30 of Abella. Those cited
aspects of Abella include prompts to a user and responses of the user to those prompts.
They fail to even remotely relate to "training a machine learning model", much less
doing so ''utilizing the generated training instances". In fact the cited aspects fail to
even mention "training'', "machine learning model'', or any synonyms thereof. They
further fail to contemplate "utilizing the generated training instances" that "each
include: training instance input that is based on a corresponding one of the plurality of
the variations of the at least one parameter, and training instance output that is based
on the retrieved variation value for the corresponding one of the plurality of the
variations of the at least one parameter".

In response, the Examiner respectfully submits:

Abella’s system “provides dialogue management techniques which allow a dialogue processing system such as system 10 of FIG. 1 to conduct an intelligent dialogue with a human user” (Abella: at least Col. 5 Lines 16-20) and Abella’s system also apply general dialogue principles of “disambiguation, relaxation, confirmation, completion, and initiative taking” to conduct such intelligent dialog (Abella: at least Col. 5 Lines 25-30).

Additionally, Abella discloses that “it should be noted that the question that the dialogue manager 30 selects to ask first can affect the number of questions that it will have to ask to resolve the ambiguity. In order to avoid tedium for the user, it is generally important that the dialog manager 30 resolve the ambiguity using the fewest number of questions” (Abella: at least Col. 10 Lines 13-18).
Abella’s system uses a learning model that presents “subsequent queries” to a user and when said user makes clear which variations of a parameter should be accepted to Abella’s system, Abella’s system learns and gets trained.


Examiner’s Note
The Examiner notes that Claim 20 recites “wherein the machine learning model is one previously automatically trained in response to a previous search query, and wherein the previous automatic training of the machine learning model comprised training the machine learning model based on training instances automatically generated in response to the previous search query, 
or
wherein at least one of the one or more content items stored in association with the machine learning model and matched to at least one of the one or more features of the search query was previously automatically stored in association with the machine learning model in response to being included in a resource based on which the machine learning model was trained”.

Therefore, the claim does not require both “wherein the machine learning model is one previously automatically trained in response to a previous search query, and wherein the previous automatic training of the machine learning model comprised training the machine learning model based on training instances automatically generated in response to the previous search query” and “wherein at least one of the one or more content items stored in association with the machine learning model and matched to at least one of the one or more features of the search query was previously automatically stored in association with the machine learning model in response to being included in a resource based on which the machine learning model was trained”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,044,347 by Abella et al. (“Abella”).

As to Claim 1, Abella teaches a method implemented by one or more processors, comprising: receiving, via a network interface, a search query submitted by a client device of a user in response to user interface input provided by the user at the client device (Abella: at least Col. 9 Lines 28-29 & 49-51; “a tree structure that represents an interpretation of a user utterance” and “the user sentence "Who starred with Burt Lancaster in Atlantic City?””); parsing the search query to determine one or more entities referenced in the search query (Abella: at least Fig. 4, Col. 8 Lines 66-67; “build a proper interpretation tree for a given user request”; Fig. 4 shows Movie and Person as example of entities) and to determine at least one parameter, of the one or more entities, that is sought by the search query (Abella: at least Fig. 4; Fig. 4 shows Title and Name as example of at least one parameter);
querying a structured database based on the at least one parameter and the one or more entities (Abella: at least Col. 15 Lines 63-64; “search operations 154 and 156, on the interpretation trees or portions thereof”; Col. 16 Lines 17-18 further disclose “determining what question to ask the user, as indicated by the search operation 154”);
determining, based on the querying, that a known value for the at least one parameter is not defined for the one or more entities in the structured database (Abella: at least Col. 9 Lines 51-54; “in this example, the ambiguity exists because there are two different interpretations for the phrase "in Atlantic City." The sentence may be referring to the location in which the movie was filmed or it may be referring to the movie title”; note: a known value of “Atlantic” City” being not defined for Movie Title or Location Name);
in response to determining that the known value for the at least one parameter is not defined: querying the structured database based on variations of the at least one parameter and the one or more entities to retrieve, for each of a plurality of the variations of the parameter: a variation value that is defined in the structured database for a corresponding one of the plurality of the variations of the at least one parameter (Abella: at least Col. 9 Lines 51-54; retrieval of variations for “movie title” and “location name”; Col. 13 Lines 25-29 further show an example of variations of departure time being “7:00, 8:00, and 9:00”);
generating training instances (Abella: at least Col. 3 Lines 14-16; “number of subsequent queries required to resolve an ambiguity”; Col. 7 Lines 3-6 also disclose “Is Amadeus the movie's title?” and “What is Amadeus' occupation ?” as subqueries; Col. 9 Lines 61-62 further disclose “Is Atlantic City the movie's title?””) that each include: training instance input that is based on a corresponding one of the plurality of the variations of the at least one parameter (Abelle: at least Col. 3 Lines 14-16; “subsequent queries required to resolve an ambiguity”; Col. 7 Lines 3-6 also disclose “movie's title” and “occupation” as input; Col. 9 Lines 61-62 further disclose “movie's title” as input; note: the input based on, for example, variation of Title = Atlantic City or Location = Atlantic City), and training instance output that is based on the retrieved variation value for the corresponding one of the plurality of the variations of the at least one parameter (Abelle: at least Col. 7 Lines 3-6 also disclose “composer” for the “what’s Amadeus’ occupation?”; Col. 7 Lines 29-30 further disclose output of “Wolfgang Amadeus Mozart” for “what’s Amadeus’ full name?”);
training a machine learning model utilizing the generated training instances (Abelle: at least Col. 7 Lines 1-7 & 22-30; training instances such as “What is Amadeus' occupation ?” and “What is Amadeus' full name?” are used to train a machine learning model); and
transmitting, to the client device or an additional client device of the user and based on receiving the search query, machine learning model output that is based on the machine learning model trained in response to determining that the known value for the at least one parameter is not defined (Abelle: at least Col. 7 Lines 20-21 33-35; “another property of Amadeus must be found that may be used to distinguish among the several people with the name Amadeus” – in this case, the machine learning output answers the question of “was Amadeus nominated for an academy award?”).

As to Claim 2, Abella teaches the method of claim 1, further comprising: generating at least one predicted value for the at least one parameter of the search query utilizing the machine learning model (Abella: at least Col. 6 Lines 39-40; “Amadeus” as predicted value for movie title; Col. 13 Lines 28-29 also show an example of predicted values of “7:00, 8:00 and 9:00” for departure times); wherein the machine learning model output is based on the predicted value for the at least one parameter of the search query (Abella: at least Col. 7 Lines 20-30; machine learning output answers the question of “was Amadeus nominated for an academy award?” based on the “Amadeus” as predicted value for movie title). 

As to Claim 3, Abella teaches the method of claim 2, wherein generating the predicted value for the at least one parameter of the search query utilizing the machine learning model comprises: applying the at least one parameter as at least part of input to the machine learning model (Abella: at least Col. 9 Lines 51-54; “in this example, the ambiguity exists because there are two different interpretations for the phrase "in Atlantic City." The sentence may be referring to the location in which the movie was filmed or it may be referring to the movie title”; Col. 9 Lines 61-62 further disclose “directing the following question to the user: Is Atlantic City the movie's title?"”; note: parameter of “movie’s title” that is determined to be ambiguous as input); and processing the input utilizing the machine learning model to generate the predicted value (Abella: at least Col. 9 Lines 51-54; “in this example, the ambiguity exists because there are two different interpretations for the phrase "in Atlantic City." The sentence may be referring to the location in which the movie was filmed or it may be referring to the movie title”; note: Atlantic City as predicted value for “movie’s title”). 

As to Claim 4, Abella teaches the method of claim 3, wherein the machine learning model output further comprises additional content indicating that the predicted value is predicted (Abella: at least Col. 9 Lines 61-62; “directing the following question to the user: Is Atlantic City the movie's title?"”; note: the query to ask for user to confirm the validity of the system’s prediction of “Atlantic City” as a movie’s title comprise additional content). 

As to Claim 5, Abella teaches the method of claim 1, wherein the machine learning model output comprises an interactive interface for the trained machine learning model (Abella: at least Col. 5 Lines 10-15; “input and output devices, such as a keyboard and a display monitor, respectively, to allow the system to conduct a non-spoken dialogue with a user. For example, the user portions of a dialogue may be entered into the system by the user via the keyboard, and the system responses may be displayed, with or without the corresponding user portions, on the display monitor”).

As to Claim 6, Abella teaches the method of claim 5, wherein the interactive interface comprises a graphical interface (Abella: at least Col. 5 Lines 10-15; “input and output devices, such as a keyboard and a display monitor, respectively, to allow the system to conduct a non-spoken dialogue with a user. For example, the user portions of a dialogue may be entered into the system by the user via the keyboard, and the system responses may be displayed, with or without the corresponding user portions, on the display monitor”) and further comprising: receiving the parameter or an additional parameter in response to further user interface input directed to the interactive interface (Abella: at least Col. 7 Lines 21-30; receiving of additional parameters such as “occupation” and “full name”); generating a predicted value for the parameter or the additional parameter utilizing the machine learning model (Abella: at least Col. 6 Lines 39-40; “Amadeus” as predicted value for movie title; Col. 13 Lines 28-29 also show an example of predicted values of “7:00, 8:00 and 9:00” for departure times); and causing the graphical interface to be adapted to display the predicted value generated utilizing the machine learning model (Abella: at least Col. 5 Lines 10-15; “… a display monitor, respectively, to allow the system to conduct a non-spoken dialogue with a user. For example, the user portions of a dialogue may be entered into the system by the user via the keyboard, and the system responses may be displayed").

As to Claim 7, Abella teaches the method of claim 1, further comprising: storing, in an index, an association of the machine learning model with one or multiple of: the one or more entities, the at least one parameter, and the variations (Abella: at least Figs. 4-5 show tree index with “ambiguity” association 80 of machine learning model with, for example, flight entity and parameters).

As to Claim 8, Abelle teaches the method of claim 7, further comprising: receiving, after the indexing, an additional search query (Abelle: at least Col. 3 Lines 14-16; “number of subsequent queries required to resolve an ambiguity”); 
parsing the additional search query to determine that the additional search query includes one or multiple of: the one or more entities, the at least one parameter, and the variations (Abella: at least Col. 9 Lines 28-29 & 49-51; “a tree structure that represents an interpretation of a user utterance”); and
determining that the machine learning model is responsive to the search query based on the search query including, and the machine learning model also having the association in the index with, one or multiple of: the one or more entities, the at least one parameter, and the variations (Abella: at least Col. 9 Lines 51-54; “in this example, the ambiguity exists because there are two different interpretations for the phrase "in Atlantic City." The sentence may be referring to the location in which the movie was filmed or it may be referring to the movie title”; note: association between Atlantic City in query and Location or Movie’s Title); and responding to the additional search query utilizing the machine learning model based on determining that the machine learning model is responsive to the search query (Abella: at least Col. 7 Lines 1-6; “What is Amadeus’ occupation?” and “Composer”).

As to Claim 9, Abella teaches the method of claim 1, wherein the structured database is a knowledge graph (Abella: at least Col. 15 Lines 63-64; “search operations 154 and 156, on the interpretation trees or portions thereof”).

As to Claim 10, Abella teaches the method of claim 1, further comprising: determining that none of any resources responsive to the search query satisfy one or more criteria (Abella: at least Col. 6 Lines 14-15; “there are no such flights”; Col. 7 Lines 22-30 further disclose none of any resources satisfy criteria due to ambiguity); wherein querying the structured database based on the variations of the at least one parameter, generating the training instances, and training the machine learning model are further in response to determining that none of the any resources responsive to the query satisfy the criteria (Abella: at least Col. 7 Lines 22-30; asking of Amadeus occupation and full name as training instances in response to none of any resources satisfy criteria due to ambiguity).

As to Claim 11, Abella teaches the method of claim 1, wherein querying the structured database based on variations of the at least one parameter and the one or more entities comprises querying at least a portion of the structured database that is cached in random-access memory or a solid-state drive (Abella: at least Col. 7 Lines 51-53; “the dialogue manager 30 and application 34 are generally implemented in software run by processor 18 and stored in memory 16”).

As to Claim 12, Abella teaches a method, comprising: generating training instances based on one or more resources (Abelle: at least Col. 3 Lines 14-16; “number of subsequent queries required to resolve an ambiguity”; Col. 7 Lines 3-6 also disclose “Is Amadeus the movie's title?” and “What is Amadeus' occupation ?” as subqueries; Col. 9 Lines 61-62 further disclose “Is Atlantic City the movie's title?””); training a machine learning model utilizing the training instances (Abelle: at least Col. 7 Lines 1-7 & 22-30; training instances such as “What is Amadeus' occupation ?” and “What is Amadeus' full name?” are used to train a machine learning model); storing, in a search index, an association of the machine learning model with a plurality of content items from at least one of the one or more resources (Abella: at least Figs. 4-5 show tree index with “ambiguity” association 80 of machine learning model with, for example, flight entity and parameters);
receiving, via a network interface, a search query submitted by a client device of a user in response to user interface input provided by the user at the client device (Abella: at least Col. 9 Lines 28-29 & 49-51 also disclose “a tree structure that represents an interpretation of a user utterance” and “the user sentence "Who starred with Burt Lancaster in Atlantic City?””);
determining that the machine learning model is responsive to the search query, wherein determining that the machine learning model is responsive to the search query is based on matching one or more features of the search query to the content items stored in the index in association with the machine learning model (Abella: at least Col. 9 Lines 51-54; “in this example, the ambiguity exists because there are two different interpretations for the phrase "in Atlantic City." The sentence may be referring to the location in which the movie was filmed or it may be referring to the movie title”; note: matching between Atlantic City in query and Location or Movie’s Title); in response to determining that the machine learning model is responsive to the search query: transmitting, to the client device or an additional client device of the user and in response to receiving the search query, machine learning model output that is based on the machine learning model (Abelle: at least Col. 7 Lines 20-21 33-35; “another property of Amadeus must be found that may be used to distinguish among the several people with the name Amadeus” – in this case, the machine learning output answers the question of “was Amadeus nominated for an academy award?”). 

As to Claim 13, Abella teaches the method of claim 12, wherein the content items stored in the index in association with the machine learning model comprise training instance content items, from the at least one of the one or more resources, wherein the training instance content items are utilized in generating one or more of the training instances (Abella: at least Col. 9 Lines 57-59; “when it finds a "+" node, the dialogue manager 30 directs one or more questions to the user in order to clarify the ambiguity”; Figs. 4 also shows at least Movie and Location nodes for generating training instances). 

As to Claim 16, Abella teaches the method of claim 12, further comprising: determining, based on the search query, input to apply to the machine learning model (Abella: at least Col. 9 Lines 51-54 & 57-58; “in this example, the ambiguity exists because there are two different interpretations for the phrase "in Atlantic City." The sentence may be referring to the location in which the movie was filmed or it may be referring to the movie title” and “… directs one or more questions to the user in order to clarify the ambiguity”); and generating a predicted value based on processing the input utilizing the machine learning model (Abella: at least Col. 6 Lines 39-40; “Amadeus” as predicted value for movie title; Col. 13 Lines 28-29 also show an example of predicted values of “7:00, 8:00 and 9:00” for departure times); wherein the machine learning model output is based on the predicted value for the at least one parameter of the search query (Abella: at least Col. 7 Lines 20-30; machine learning output answers the question of “was Amadeus nominated for an academy award?” based on the “Amadeus” as predicted value for movie title). 

As to Claim 17, Abella teaches the method of claim 16, wherein the machine learning model output further comprises additional content indicating that the predicted value is predicted (Abella: at least Col. 9 Lines 61-62; “directing the following question to the user: Is Atlantic City the movie's title?"”; note: the query to ask for user to confirm the validity of the system’s prediction of “Atlantic City” as a movie’s title comprise additional content). 

As to Claim 18, Abella teaches the method of claim 16, wherein the machine learning model output comprises an interactive interface for the trained machine learning model (Abella: at least Col. 5 Lines 10-15; “input and output devices, such as a keyboard and a display monitor, respectively, to allow the system to conduct a non-spoken dialogue with a user. For example, the user portions of a dialogue may be entered into the system by the user via the keyboard, and the system responses may be displayed, with or without the corresponding user portions, on the display monitor”). 

As to Claim 19, Abella teaches the method of claim 18, wherein the interactive interface comprises a graphical interface (Abella: at least Col. 5 Lines 10-15; “input and output devices, such as a keyboard and a display monitor, respectively, to allow the system to conduct a non-spoken dialogue with a user. For example, the user portions of a dialogue may be entered into the system by the user via the keyboard, and the system responses may be displayed, with or without the corresponding user portions, on the display monitor”) and further comprising: receiving the parameter or an additional parameter in response to further user interface input directed to the interactive interface (Abella: at least Col. 7 Lines 21-30; receiving of additional parameters such as “occupation” and “full name”); generating a predicted value for the parameter or the additional parameter utilizing the machine learning model (Abella: at least  Col. 6 Lines 39-40; “Amadeus” as predicted value for movie title; Col. 13 Lines 28-29 also show an example of predicted values of “7:00, 8:00 and 9:00” for departure times); and causing the graphical interface to be adapted to display the predicted value generated utilizing the machine learning model (Abella: at least Col. 5 Lines 10-15; “… a display monitor, respectively, to allow the system to conduct a non-spoken dialogue with a user. For example, the user portions of a dialogue may be entered into the system by the user via the keyboard, and the system responses may be displayed").

As to Claim 20, Abella teaches a method implemented by one or more processors, comprising: receiving, via a network interface, a search query submitted by a client device of a user in response to user interface input provided by the user at the client device (Abella: at least Col. 9 Lines 28-29 & 49-51; “a tree structure that represents an interpretation of a user utterance” and “the user sentence "Who starred with Burt Lancaster in Atlantic City?””);
determining that a machine learning model is responsive to the search query (Abella: at least Col. 9 Lines 51-54; “in this example, the ambiguity exists because there are two different interpretations for the phrase "in Atlantic City." The sentence may be referring to the location in which the movie was filmed or it may be referring to the movie title”; note: association between Atlantic City in query and Location or Movie’s Title”), wherein determining that the machine learning model is responsive to the search query is based on matching one or more features of the search query to one or more content items stored in association with the machine learning model (Abella: at least Col. 9 Lines 51-54; “in this example, the ambiguity exists because there are two different interpretations for the phrase "in Atlantic City." The sentence may be referring to the location in which the movie was filmed or it may be referring to the movie title”; note: matching between Atlantic City in query and Location or Movie’s Title), wherein the machine learning model is one previously automatically trained in response to a previous search query (Abelle: at least Col. 3 Lines 14-16; “number of subsequent queries required to resolve an ambiguity”; Col. 7 Lines 3-6 also disclose “Is Amadeus the movie's title?” and “What is Amadeus' occupation ?” as subqueries; Col. 9 Lines 61-62 further disclose “Is Atlantic City the movie's title?””), and wherein the previous automatic training of the machine learning model comprised training the machine learning model based on training instances automatically generated in response to the previous search query (Abelle: at least Col. 7 Lines 1-7 & 22-30; automatically generated training instances such as “What is Amadeus' occupation ?” and “What is Amadeus' full name?” are used to train a machine learning model), or wherein at least one of the one or more content items stored in association with the machine learning model and matched to at least one of the one or more features of the search query was previously automatically stored in association with the machine learning model in response to being included in a resource based on which the machine learning model was trained;
in response to determining that the machine learning model is responsive to the search query: transmitting, to the client device or an additional client device of the user (Abelle: at least Col. 7 Lines 20-21 33-35; “another property of Amadeus must be found that may be used to distinguish among the several people with the name Amadeus” – in this case, the machine learning output answers the question of “was Amadeus nominated for an academy award?”) and in response to receiving the search query, machine learning model output that is based on a prediction generated using the machine learning model (Abella: at least Col. 7 Lines 20-30; machine learning output answers the question of “was Amadeus nominated for an academy award?” based on the “Amadeus” as predicted value for movie title).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,044,347 by Abella et al. (“Abella”) in view of US PGPUB 2009/0187515 by Andrew et al. (“Andrew”).

As to Claim 14, Abella teaches the method of claim 12.

Abella does not explicitly disclose, but Andrew discloses wherein generating the training instances comprises generating one or more training instances based on values from a table of the at least one of the resources, and wherein the content items stored in the index in association with the machine learning model comprise a title of the table or a column descriptor from the table (Andrew: at least ¶0022; data store 102 that retains user history data 104” and “user history data 104 may include data pertaining to query suggestions, such as queries provided to a search engine, search results returned in response to the queries, query suggestions provided in response to the queries, search results corresponding to the query suggestions, query suggestions selected, search results corresponding to selected query suggestions that are selected, amongst other data”; note: database 102 as tabular database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Andrew’s feature of wherein generating the training instances comprises generating one or more training instances based on values from a table of the at least one of the resources, and wherein the content items stored in the index in association with the machine learning model comprise a title of the table or a column descriptor from the table (Andrew: at least ¶0022) with the method disclosed by Abella.
The suggestion/motivation for doing so would have been to “generates a query suggestion based at least in part upon the received query” and “outputs an indication of usefulness with respect to the query suggestion” (Andrew: at least Abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,044,347 by Abella et al. (“Abella”) in view of US PGPUB 2015/0242401 by Liu.

As to Claim 15, Abella teaches the method of claim 12, wherein the at least one of the one or more resources comprises a media (Abella: at least Fig. 4; movie as a media), and wherein the content items stored in the index in association with the machine learning model comprise a title of the media or an entity stored in association with the media (Abella: at least Col. 9 Lines 53-54; “the sentence may be referring to the location in which the movie was filmed or it may be referring to the movie title”).

Abella does not explicitly disclose, but Liu discloses said media that comprise a webpage (Liu: at least ¶0002; “search engine finds out webpages matching with the keyword from an index database”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liu’s feature of media that comprise a webpage (Liu: at least ¶0002) with the method disclosed by Abella.
The suggestion/motivation for doing so would have been to search for “webpages matching with the keyword from an index database” (Liu: at least ¶0002).


Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.W/Examiner, Art Unit 2168                                                                                                                                                                                             10 August 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168